                         UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

   In re:                           )            Case No. 17-14920-(AIH)
                                    )
      Richard McKay Osborne, Jr.,   )            Chapter 7
                                    )
      Tricia A. Osborne             )
                                    )
                         Debtors.   )            Judge Arthur I. Harris
____________________________________)
                                    )
      Daniel M. McDermott,          )
      United States Trustee,        )
                                    )
                    Plaintiff,      )            Adv. Proceeding No. ____________
      vs.                           )
                                    )
      Richard McKay Osborne, Jr.,   )
                                    )
      Tricia A. Osborne,            )
                                    )
                    Defendants.     )
____________________________________)

               NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

       The undersigned hereby enters an appearance on behalf of Daniel M. McDermott, United

States Trustee for Region 9, in this case.

                                                        Respectfully Submitted,

                                                        Daniel M. McDermott
                                                        United States Trustee
                                                        Region 9

                                                 By:      /s/ Scott R. Belhorn
                                                        Scott R. Belhorn, Esq. (#0080094)
                                                        Trial Attorney
                                                        U. S. Department of Justice
                                                        Office of the U. S. Trustee
                                                        201 Superior Avenue E, #441
                                                        Cleveland, Ohio 44114
                                                        (216) 522-7800, ext. 260
                                                        (216) 522-7183 (facsimile)
                                                        Scott.R.Belhorn@usdoj.gov




 18-01124-aih      Doc 2     FILED 11/28/18   ENTERED 11/28/18 14:04:13         Page 1 of 2
                                CERTIFICATE OF SERVICE

       I, Scott R. Belhorn, hereby certify that the foregoing Notice was electronically transmitted
on or about November 28, 2018, via the Court’s CM/ECF system to all persons listed on the
Court’s Electronic Mail Notice List:


   •   United States Trustee     (Registered address)@usdoj.gov



                                                                  /s/ Scott R. Belhorn
                                                                    Scott R. Belhorn




 18-01124-aih     Doc 2     FILED 11/28/18      ENTERED 11/28/18 14:04:13            Page 2 of 2
